Citation Nr: 1209493	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for a right ear disability, to include hearing loss.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of a cold injury to the bilateral feet.  

7.  Entitlement to service connection for a cerebrovascular accident.  



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, hypertension, residuals of a cold injury to the bilateral feet, or a cerebrovascular accident, that was caused or aggravated by his service.  


CONCLUSION OF LAW

Residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, hypertension, residuals of a cold injury to the bilateral feet, and a cerebrovascular accident, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, hypertension, residuals of a cold injury to the bilateral feet, and a cerebrovascular accident.  

His statements are summarized as follows:

He was hospitalized in the summer of 1956 for "sun treatment," and that same year he was later injured when the right side of his throat was slashed while on furlough in Belzona, Mississippi.   He further asserts that he was treated for knee and ear injuries in Korea in 1956.  See Veteran's statement (VA Form 21-4138), received in August 2002.  

He was hospitalized for hypertension for four days in July 1956 while stationed at Fort Ord.  See Veteran's statement (VA Form 21-4142), received in January 2003.  

He was hospitalized for four days both hypertension and heat stroke in 1956 at Ft. Ord.  He was stabbed in the face, over his right ear, with a kitchen fork by a deranged soldier in the mess hall in Korea in 1956, with ongoing hearing loss since that time.  His feet were frozen in Korea during the winter of 1956; he was treated at the post dispensary for this.  He injured his left knee while playing basketball while in Korea.  See Veteran's statement (VA Form 21-4138), dated in April 2003, and received in November 2003.  

He was injured while on authorized leave from Ft. Ord in March 1956.  The incident happened in his hometown of Belzoni, Mississippi, when, "Without warning or any provocation, I was attacked by someone in a bar who sliced the right side of my neck with a razor I was treated at Humphrey County Hospital in Belzoni, Mississippi."  See Veteran's statement (VA Form 21-4138), received in November 2003.  

In January 2005, the RO denied claims for service connection for residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, hypertension, residuals of a cold injury to the bilateral feet, and a cerebrovascular accident.  

In June 2005, the Veteran filed a statement in which he referenced the January 2005 denials of his claims, and asked that the RO, "Please reconsider my claim."  His statement was accompanied by a lay statement from W.J.P., who asserted that he has known the Veteran since grammar school, and that in 1956 the Veteran told him about the claimed injuries.  In May 2006, the RO denied the claim, after it apparently determined that new and material evidence had not been received.  However, since the Veteran's June 2005 interim submission (lay statement) was received prior to the attachment of finality for the RO's January 2005 decision, it must be considered as part of his original claim.  See 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Furthermore, as both the duty to notify and the duty to assist have been fulfilled with regard to the claims for service connection (discussed infra), appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, brain hemorrhage, brain thrombosis, and an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011). 

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley  v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

The Veteran's service treatment records are not of record.  Reports from the National Personnel Records Center (NPRC), dated in 2004 and 2009, indicate that there are no service treatment records available, and that any records that may have existed may have been destroyed in a 1973 fire.  A memorandum, dated in July 2004, shows that the RO determined the Veteran's service treatment reports were unavailable, and that any additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(e) (2011).   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1978 and 2005. 

Reports from the James Stroger Cook County Hospital, dated in 1978, show treatment for a fractured wrist after a fall at work.  These reports do not show a history of any of the claimed disabilities; one report notes elevated blood pressure, but there was no diagnosis of hypertension.  These reports also include notations that ear acuity was WNL (within normal limits), that all tested pulses (including in the lower extremities) were 2+, that the neck range of motion was within normal limits, and that he was without joint pain or decreased strength.  They note a family history of HBP (high blood pressure).  They show that he denied hypertension, "or any other medical problems."  The Veteran reported a history of hospitalization in 1956 "following overseas immunizations," and a history of a dislocated left kneecap at age 16. 

Reports from the Saint Bernard Hospital (SBH), and the Schwab Rehabilitation Center, dated between 1990 and 1991, show that between January and March of 1990, the Veteran was hospitalized for an acute intracranial bleed/intracerebral hemorrhage.  He was noted to have a very strong smell of alcohol on his breath, and to have a blood alcohol level of "over 200."  He was also noted to have a history of hypertension.  He underwent a craniotomy.  The final diagnoses were intracerebral hemorrhage, and status post craniotomy.  Thereafter, he underwent occupational therapy.  

SBH reports, dated in 1999, note show treatment for cellulitis of the right hand, and note a history of cerebrovascular accident, and hypertension, as of 1990.  They also note the following: he had a history of hypercholesterolemia, he had quit smoking and drinking in 1990, upon admission he was not wearing a hearing aid.  They include findings of reduced power and reflexes in the lower extremities.  

VA progress notes, dated between 2002 and 2005, show that in August 2002, the Veteran reported that he had been a nonsmoker and abstainer from alcohol for 12 years.  He stated that he was a "Korean War vet," and he gave a service history of a penetrating injury to the face, a knee injury, and heat stroke with hospitalization.  He was noted to have a history of a CVA in 1990, and to have hemiparesis and contractures.  The findings included decreased strength and motion in the lower extremities, and left foot drag.  He was noted to wear a left leg brace and to use a cane.  In 2004, he underwent additional occupational therapy.  In January 2005, he gave a history of "'being stabbed in the ear' during a messhall brawl while in service," and he requested an ear evaluation for "insidiously onset hearing loss."  On examination, bilateral cerumen impactions were found.  

Reports from C.S., M.D., dated between 2002 and 2004, show assessments of hypertension and status post CVA.  An April 2004 report shows that the Veteran reported a history of hypertension since 1956 "per patient."    

A lay statement from W.J.P., received in June 2005, shows that the author asserts that he has known the Veteran since grammar school.  He states that the Veteran told him about his neck injury after he was treated for this condition in Belzoni, Mississippi, and transferred to the Jackson VA Medical Center, when they met in Ft. Ord.  He further asserted that the Veteran sustained a heat stroke in 1956, and that he wrote to him about knee, foot an ear injuries sustained in 1957 while in Korea.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The Veteran's service treatment reports are not of record.  However, in a claim for nonservice-connected pension, received in May 1990, he did not report any of the now-claimed disabilities.  None of the medical evidence that is dated prior to 1990 shows that he was ever noted to have a history of any the claimed disabilities, to include scarring at the right ear or right side of the neck, or hearing loss, to include as defined for VA purposes at 38 C.F.R. § 3.385.  Although the NPRC attempted to obtain relevant records from the Surgeon General's Office and sick morning reports, no relevant records were found.  See NPRC reports, dated in June 2004 and June 2009.  In 1978, he denied a history of hypertension, "or any other medical problems."  At that time, he reported a history of hospitalization in 1956 "following overseas immunizations," and a history of a dislocated left kneecap at age 16 (i.e., prior to service).  Furthermore, the earliest evidence in the medical records of a reported history for any of the claimed inservice injuries is found in an August 2002 VA progress note (i.e., a penetrating injury to the face, a knee injury, and heat stroke with hospitalization).  This is over 32 years after service, and it is the same month in which he filed his claims for service connection.  In addition, in the August 2002 VA progress note, he reported that he was a "Korean War vet."  While he may have served in Korea, there is no evidence to show participation in combat, and none of his verified period of service is within the dates established for the Korean conflict.  See 38 C.F.R. § 3.2(e) (2011).  Finally, the Board has considered the lay statement, however, he is recounting conversations and mail from over 50 years ago.  When read in context, W.J.P. clearly does not assert that he witnessed any of the claimed injuries, nor is his statement accompanied by any other indicia of reliability.  In summary, the Veteran's written testimony is shown to be so internally inconsistent, and uncorroborated and contradicted by the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board finds that the claims must be denied.  With regard to the claims for residuals of heat stroke, a left knee disability, a right ear injury to include hearing loss, and a cold injury to the bilateral feet, there is no competent medical evidence to show that the Veteran has any of these disabilities, and these claimed disabilities are not currently shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1131, a veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this regard, while there is evidence of loss of use in the lower extremities, this is all dated subsequent to his 1990 cerebrovascular accident, and there is no evidence to suggest it is associated with a cold injury.  In addition, there is no competent and probative evidence of a nexus between any of these claimed disabilities and the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With regard to the claims for hypertension, and a cerebrovascular accident, the Board further finds that these claims must also be denied.  The earliest medical evidence of either of these claimed conditions is dated no earlier than 1990.  This is a period of no less than 30 years following separation from service.  Although the Veteran asserts that he was hospitalized for hypertension (and heat stroke) during service, he has been found not be to credible, and this lengthy period without treatment is therefore evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran has hypertension, or a cerebrovascular accident, that were caused or aggravated by his service, nor is there any competent evidence to show that the Veteran had hypertension, or a cerebrovascular accident (i.e., a brain thrombosis or brain hemorrhage), that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  As a final matter, to the extent that the Veteran has indicated that his cerebrovascular accident was due to his hypertension (which should be service connected), the Board has determined that service connection is not warranted for hypertension.  Service connection is not currently in effect for any disabilities.  Therefore, there is no predicate service-connected disability upon which to base his claim, and his claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, hypertension, residuals of a cold injury to the bilateral feet, and a cerebrovascular accident, were caused by service.  The Veteran's assertions would normally be competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board has determined that the Veteran is not a credible historian.  In addition, he does not have the requisite skill, knowledge, or training, to state whether the claimed disabilities were caused by service.  See Espiritu, 2 Vet. App. 492.  Furthermore, there is no competent medical evidence to show that he has residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, or residuals of a cold injury to the bilateral feet, nor is there any competent evidence of record to show that there is a nexus between any of the claimed disabilities and the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.    

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2002, and in June, August, September, and October of 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment reports are not of record.  In March 2004, the National Personnel Records Center (NPRC) indicated that it did not have any service treatment reports, and that any reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The VCAA notification letters show that the RO requested that the Veteran submit any service treatment reports in his possession, or advise VA of their location if known, and that he was requested to submit other relevant forms of evidence, to include lay testimony.  In a memorandum, dated in July 2004, the RO determined that the Veteran's service treatment reports are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  The NPRC was requested to search unit sick morning reports and Surgeon General's Office reports, however, the NPRC stated that its searches did not result in any relevant records.  See NPRC reports, dated in June 2004 and June 2009.  Accordingly, the RO satisfied its duty to assist the appellant by obtaining the Veteran's available service medical, and non-VA treatment records.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, there is no competent medical evidence to show that the Veteran currently has residuals of heat stroke, a left knee disability, residuals of a neck injury, a right ear disability, to include hearing loss, or residuals of a cold injury to the bilateral feet.  Therefore, the first criteria are not met as to these disabilities.  Service treatment reports are not of record, nor any there any reports of record dated within one year of separation from service.  Therefore, the second criteria are not met.  Finally, the Board has determined that the Veteran is not a credible historian, and there is no competent evidence of record to show that there is a nexus between any of the claimed disabilities and the Veteran's service.  Therefore, the third criteria are not met.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


